DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. Claim 1 and the included method of claim 15 recites the limitations of a non-transitory computer-readable medium comprising computer-executable instructions configured to cause a processing unit to: determine a first predicted trajectory of a first aircraft; determine a second predicted trajectory of a second aircraft; determine a conflict zone volume based on an intersection between the first predicted trajectory and the second predicted trajectory, wherein the conflict zone volume indicates a predicted volume of airspace in which the first aircraft and the second aircraft experience a loss of separation; and render a conflict zone on a pilot display based on the conflict zone volume, wherein the rendered conflict zone graphically represents the conflict zone volume on the pilot display. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a processing unit.” That is, other than reciting “a processing unit,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processing unit” language, the claim encompasses a user who determines a first and second predicted trajectory of an aircraft, in the mind, determines a conflict zone volume based on an intersection between the first predicted trajectory and the second predicted trajectory, wherein the conflict zone volume indicates a predicted volume of airspace in which the first aircraft and the second aircraft experience a loss of separation, in the mind, and renders a conflict zone on a pilot display based on the conflict zone volume, wherein the rendered conflict zone graphically represents the conflict zone volume on the pilot display, in the mind. The mere nominal recitation of a processing unit does not take the claim limitations out of the mental process grouping.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “a processing unit” that performs the rendering step on a pilot display. The step involving the rendering is also recited at a high level of generality (i.e. as a general means of graphically displaying a conflict zone), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity. The pilot display is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor). The additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-23, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arteaga (US10302759B1).
Regarding claim 1, Arteaga teaches an aircraft comprising: a display (see Paragraph 63 wherein  FIG. 9 is a more detailed illustration of the UAS-ADS-B risk collision volumes 84-87 for detecting intruding aircraft, alerting, and displaying UAS 2 aircraft position for self-separation assurance); 
and an avoidance system configured to: determine a first predicted trajectory of the aircraft (see Paragraph 42 wherein the ownship ADS-B Out messages contain data such as ownship latitude, longitude, geometric altitude, velocity, heading, and accuracy metrics (compliant with standard GPS accuracy and integrity parameters: NACp, NIC, and SIL)); 
determine a second predicted trajectory of an additional aircraft (see Paragraph 93 wherein at step 10, GCS 1 and/or ASAP 45 detects and tracks nearby aircraft from the ADS-B position reports. From UAT 3 (e.g., Garmin's ADS-B capable GDL 90 installed in the forward avionics bay depicted in FIG. 4), the GCS 1 and/or ASAP 45 copy certain parameters from the Ownship Flight Plan, Ownship Flight State, Traffic Flight State, and Trajectory Intent. Based on this the GCS 1 and/or ASAP 45 detects the presence or aircraft in the area. At step 20, GCS 1 and/or ASAP 45 tracks or estimates the position and velocity (state) of intruders based on one or more surveillance reports. To do this the GCS 1 and/or ASAP 45 must filter noise on ADS-B Target State Data. This may be done using an exponentially weighted average (EWA) or a Kalman Filter. The GCS 1/ASAP 45 then predicts nominal trajectories based on the ADS-B flight state data, including Target Flight State and Target Trajectory. The GCS 1/ASAP 45 continually loops through and updates parameters such as: Predicted Trajectories (30, 60, 90 secs); Position; Threat Level; GPS Accuracy & Integrity Parameters: NACp, NIC, and SIL; and other ADS-B state variables); 
determine a conflict zone volume based on an intersection between the first predicted trajectory and the second predicted trajectory (see Paragraph 63 wherein as shown in FIG. 9 UAS-ADS-B risk collision volumes are used to establish increasing threat risk. Traffic alerts are based on separation and collision zones 84, 85, 86 & 87 surrounding the UAS 2, respectively. The self-separation assurance software module establishes a plurality of geometric and concentric collision zones 84, 85 . . . n about the moving UAS 2, each representing the actual position of the UAS 2 within a region of interest. The regions of interest are pre-determined to allow self-separation via direct control by the UAS pilot, e.g., to allow the UAS 2 to be maneuvered within a sufficient timeframe to prevent activation of a collision avoidance maneuver while conforming to accepted air traffic separation standards. The collision zones 84-85, 86 . . . n are preferably cylindrical volumes, but may be spherical or ovoid. The outermost collision zone 84 establishes a 5 nautical mile (NM) separation threshold about the UAS 2 and if another aircraft/object breaches zone 84 a coded (yellow) aircraft symbol 81, traffic alert, and aural alert is automatically generated. The next collision zone 85 establishes a 3 NM safety radius (minimum separation) about the UAS 2 and if another aircraft/object breaches zone 85 a coded (red) aircraft symbol 82, traffic alert, and aural alert is automatically generated. The next collision zone 86 establishes a 1 NM collision avoidance threshold about the aircraft and if another aircraft/object breaches zone 86 a coded (red) aircraft symbol 83, a near mid-air collision alert, and aural alert is automatically generated. The innermost collision zone 87 establishes a 1000′ diameter about the aircraft and if another aircraft/object breaches zone 87 a collision-imminent signal and aural alert is automatically generated), 
wherein the conflict zone volume indicates a predicted volume of airspace in which the aircraft and the additional aircraft experience a loss of separation (see Paragraph 45 wherein FIG. 3 describes the application of an ADS-B and Radar sense and avoid system on an unmanned aircraft for detecting the loss of separation and issuance of a corrective Resolution Advisory (RA) that provides increased separation and collision avoidance...The conflict resolution algorithm resident in ASAP 45 modifies the ownship trajectory of UAS 2 once the conflict detection algorithm detects the loss of separation and issues a corrective Resolution Advisory (RA) that provides increased separation. An RA consists of a single set of waypoints (trajectory change path), plus visual and vocalized alerts, for the ownship UAS 2 that describes a resolution strategy for increasing separation for intruders that are determined to be collision threats. The RA is then sent to the existing autopilot 80 for autonomous maneuver execution; see also Paragraph 63 wherein as shown in FIG. 9 UAS-ADS-B risk collision volumes are used to establish increasing threat risk. Traffic alerts are based on separation and collision zones 84, 85, 86 & 87 surrounding the UAS 2, respectively. The self-separation assurance software module establishes a plurality of geometric and concentric collision zones 84, 85 . . . n about the moving UAS 2, each representing the actual position of the UAS 2 within a region of interest. The regions of interest are pre-determined to allow self-separation via direct control by the UAS pilot, e.g., to allow the UAS 2 to be maneuvered within a sufficient timeframe to prevent activation of a collision avoidance maneuver while conforming to accepted air traffic separation standards. The collision zones 84-85, 86 . . . n are preferably cylindrical volumes, but may be spherical or ovoid. The outermost collision zone 84 establishes a 5 nautical mile (NM) separation threshold about the UAS 2 and if another aircraft/object breaches zone 84 a coded (yellow) aircraft symbol 81, traffic alert, and aural alert is automatically generated. The next collision zone 85 establishes a 3 NM safety radius (minimum separation) about the UAS 2 and if another aircraft/object breaches zone 85 a coded (red) aircraft symbol 82, traffic alert, and aural alert is automatically generated. The next collision zone 86 establishes a 1 NM collision avoidance threshold about the aircraft and if another aircraft/object breaches zone 86 a coded (red) aircraft symbol 83, a near mid-air collision alert, and aural alert is automatically generated. The innermost collision zone 87 establishes a 1000′ diameter about the aircraft and if another aircraft/object breaches zone 87 a collision-imminent signal and aural alert is automatically generated);
 and render a conflict zone on the display based on the conflict zone volume, wherein the rendered conflict zone graphically represents the conflict zone volume on the display (see Paragraph 63 wherein FIG. 9 is a more detailed illustration of the UAS-ADS-B risk collision volumes 84-87 for detecting intruding aircraft, alerting, and displaying UAS 2 aircraft position for self-separation assurance).  
Regarding claim 2, Arteaga teaches the aircraft of claim 1, wherein the avoidance system is configured to render the conflict zone from a first person viewpoint with respect to a pilot of the aircraft (see Paragraph 80 wherein the pilot may select from a plurality of viewpoints including God's Eye (FIGS. 11-12), Chase (FIG. 13), and Manual views (FIG. 14) for the out-the-window view).  
Regarding claim 3, Arteaga teaches the aircraft of claim 1, wherein the avoidance system is configured to render the conflict zone from a side view perspective that indicates the height and depth of the conflict zone with respect to the aircraft (see Paragraph 80-81 wherein the pilot may select from a plurality of viewpoints including God's Eye (FIGS. 11-12), Chase (FIG. 13), and Manual views (FIG. 14) for the out-the-window view. The synthetic displays collectively keep the pilot aware of what the UAS 2 is going to do during flight. As seen in FIGS. 11-12, a key aspect of the visual display is that all traffic aircraft models are accompanied with three-dimensional color-coded contrails to aide in the visual acquisition of traffic targets. Traffic contrails 69 are color-coded based on the relative altitude vertical separation distance between the object and the ownship. The 3-dimensional graphical representation of traffic models uses a plurality of airborne and/or surface vehicles; which are based on ADS-B aircraft identification and/or vehicle emitter types. The exocentric view or God's Eye viewpoints of FIGS. 11-12 display ADS-B traffic on a plan view relative to own-ship, allowing the pilot to effectively gauge the traffic surrounding the ownship. This is well-suited for situational awareness).  
Regarding claim 4, Arteaga teaches the aircraft of claim 1, wherein the avoidance system is configured to render the conflict zone from a third person viewpoint that is outside of the aircraft and the additional aircraft (see Paragraph 80 wherein FIGS. 11-15 illustrate the UAS-ADS-B synthetic display for exocentric (God's eye) and egocentric views and related functionality showing user controls and three-dimensional display processing. The pilot may select from a plurality of viewpoints including God's Eye (FIGS. 11-12), Chase (FIG. 13), and Manual views (FIG. 14) for the out-the-window view. The synthetic displays collectively keep the pilot aware of what the UAS 2 is going to do during flight).  
Regarding claim 5, Arteaga teaches the aircraft of claim 1, wherein the avoidance system is configured to render the conflict zone from a top down viewpoint that is outside of the aircraft (see Paragraph 80 wherein FIGS. 11-15 illustrate the UAS-ADS-B synthetic display for exocentric (God's eye) and egocentric views and related functionality showing user controls and three-dimensional display processing. The pilot may select from a plurality of viewpoints including God's Eye (FIGS. 11-12), Chase (FIG. 13), and Manual views (FIG. 14) for the out-the-window view. The synthetic displays collectively keep the pilot aware of what the UAS 2 is going to do during flight).  
Regarding claim 6, Arteaga teaches the aircraft of claim 1, wherein the additional aircraft is a first additional aircraft, and wherein the avoidance system is configured to: determine a third predicted trajectory of a second additional aircraft (see Paragraph 86 wherein examining FIG. 11, an operating display in Manual View, it can be seen that there are currently a total of three real-time aircraft being tracked flying within the viewing limits; see also Paragraph 93 wherein based on this the GCS 1 and/or ASAP 45 detects the presence or aircraft in the area. At step 20, GCS 1 and/or ASAP 45 tracks or estimates the position and velocity (state) of intruders based on one or more surveillance reports. To do this the GCS 1 and/or ASAP 45 must filter noise on ADS-B Target State Data. This may be done using an exponentially weighted average (EWA) or a Kalman Filter. The GCS 1/ASAP 45 then predicts nominal trajectories based on the ADS-B flight state data, including Target Flight State and Target Trajectory); 
and determine the conflict zone volume based on an intersection between the first predicted trajectory and at least one of the second predicted trajectory and the third predicted trajectory, wherein the conflict zone volume indicates a predicted volume of airspace in which the aircraft and at least one of the first additional aircraft and the second additional aircraft experience a loss of separation (see Paragraph 86 wherein the position history is stored and displayed via color coded contrails. The target labeled “traffic 3” 54 has breached the 5 nautical mile separation threshold (outermost range ring) and is within 1000 feet of altitude causing a “Traffic Alert” 59 overlay to be displayed to the user).  
Regarding claim 7, Arteaga teaches the aircraft of claim 1, wherein the additional aircraft is a first additional aircraft, wherein the conflict zone volume is a first conflict zone volume, wherein the rendered conflict zone is a first rendered conflict zone, and wherein the avoidance system is configured to: determine a third predicted trajectory of a second additional aircraft (see Paragraph 86 wherein examining FIG. 11, an operating display in Manual View, it can be seen that there are currently a total of three real-time aircraft being tracked flying within the viewing limits; see also Paragraph 93 wherein based on this the GCS 1 and/or ASAP 45 detects the presence or aircraft in the area. At step 20, GCS 1 and/or ASAP 45 tracks or estimates the position and velocity (state) of intruders based on one or more surveillance reports. To do this the GCS 1 and/or ASAP 45 must filter noise on ADS-B Target State Data. This may be done using an exponentially weighted average (EWA) or a Kalman Filter. The GCS 1/ASAP 45 then predicts nominal trajectories based on the ADS-B flight state data, including Target Flight State and Target Trajectory); 
determine a second conflict zone volume based on an intersection between the first predicted trajectory and the third predicted trajectory (see Paragraph 64 wherein FIG. 10 is a state diagram of the self-separation assurance and collision avoidance software process based on geometric collision zones 84, 85 . . . n. The UAT 3 transmits ADS-B out ownship messages, followed by ADS-B In traffic message reports, then radar target data, allowing GCS 1 and/or ASAP 45 to establish the above-described risk-collisions volumes with other surrounding priority aircraft (as per FIG. 3)); 
and render a second conflict zone and the first rendered conflict zone on the display based on the second conflict zone volume and the first conflict zone volume, respectively (see Paragraph 63 wherein FIG. 9 is a more detailed illustration of the UAS-ADS-B risk collision volumes 84-87 for detecting intruding aircraft, alerting, and displaying UAS 2 aircraft position for self-separation assurance).  
Regarding claim 8, Arteaga teaches the aircraft of claim 1, wherein the avoidance system is configured to: predict whether there will be a loss of separation between the aircraft and the additional aircraft (see Paragraph 45 wherein these surveillance sensors 3, 16 send aircraft track data to the ASAP 45 processor(s) for conflict detection and conflict resolution. A conflict detection algorithm (to be described) resident in ASAP 45 determines future ownship collision volume penetration based on the current airspace surveillance state data. The conflict resolution algorithm resident in ASAP 45 modifies the ownship trajectory of UAS 2 once the conflict detection algorithm detects the loss of separation and issues a corrective Resolution Advisory (RA) that provides increased separation);
and modify the rendering of the conflict zone based on whether there will be a loss of separation between the aircraft and the additional aircraft (see Paragraph 45 wherein the conflict resolution algorithm resident in ASAP 45 modifies the ownship trajectory of UAS 2 once the conflict detection algorithm detects the loss of separation and issues a corrective Resolution Advisory (RA) that provides increased separation. An RA consists of a single set of waypoints (trajectory change path), plus visual and vocalized alerts, for the ownship UAS 2 that describes a resolution strategy for increasing separation for intruders that are determined to be collision threats. The RA is then sent to the existing autopilot 80 for autonomous maneuver execution; see also Paragraph 88 wherein If any other aircraft's (e.g., 54) relative horizontal separation distance falls below 5 NM and reports vertical separation within 1000 feet of the current ownship position, the target is deemed an intruder and the pilot is alerted via a “Traffic Alert” overlay 59. In this case the target's icon 54 changes color from blue to yellow on the display. In the event that the horizontal separation is less than 3 NM and the target reports an altitude within 500 feet, the target 54 becomes a threat and the pilot is notified via a flashing “Traffic Alert” overlay 59 and aural alert as well as a change of icon color from yellow to red. The traffic symbols for TIS-B are depicted as Icon based standard symbols from RTCA/DO-317A).  
Regarding claim 9, Arteaga teaches the aircraft of claim 8, wherein the avoidance system is configured to generate one or more audio cues that indicate a potential loss of separation in response to predicting a loss of separation between the aircraft and the additional aircraft (see Paragraph 45 wherein the conflict resolution algorithm resident in ASAP 45 modifies the ownship trajectory of UAS 2 once the conflict detection algorithm detects the loss of separation and issues a corrective Resolution Advisory (RA) that provides increased separation. An RA consists of a single set of waypoints (trajectory change path), plus visual and vocalized alerts, for the ownship UAS 2 that describes a resolution strategy for increasing separation for intruders that are determined to be collision threats; see also Paragraph 50 wherein a separation assurance software module for traffic situation awareness and alerting of potential collisions or hazardous traffic situation).  
Regarding claim 11, Arteaga teaches the method of claim 8, wherein the avoidance system is configured to determine a resolution maneuver for the aircraft in response to predicting a loss of separation, and wherein the resolution maneuver is configured to avoid the loss of separation between the aircraft and the additional aircraft (see Paragraph 45 wherein A conflict detection algorithm (to be described) resident in ASAP 45 determines future ownship collision volume penetration based on the current airspace surveillance state data. The conflict resolution algorithm resident in ASAP 45 modifies the ownship trajectory of UAS 2 once the conflict detection algorithm detects the loss of separation and issues a corrective Resolution Advisory (RA) that provides increased separation. An RA consists of a single set of waypoints (trajectory change path), plus visual and vocalized alerts, for the ownship UAS 2 that describes a resolution strategy for increasing separation for intruders that are determined to be collision threats. The RA is then sent to the existing autopilot 80 for autonomous maneuver execution).  
Regarding claim 12, Arteaga teaches the aircraft of claim 11, wherein the avoidance system is configured to render a maneuver indicator on the display based on the determined resolution maneuver, and wherein the maneuver indicator graphically indicates the resolution maneuver for a pilot to execute in order to avoid the loss of separation (see Paragraph 101 wherein at step 70, GCS 1 the UAS operator manually flies or the ASAP 45 sends the Stratway command (resolution advisory) to the autopilot 80 to execute the maneuver. If the latter, the GCS 1 will communicate commanded Resolution Advisory Maneuver for changing the direction, altitude, and speed of travel. The Resolution Advisory Maneuver (see path 91 in FIG. 17) is sent by visual and vocal alerts that direct the plot to increase separation. Step 70 propagates through a continuous feedback loop to ensure that the ownship Resolution Advisory Maneuver is being followed; see also Paragraph 17 for resolution advisory maneuver 91).  
Regarding claim 13, Arteaga teaches the aircraft of claim 12, further comprising pilot controls configured to receive pilot input that controls the aircraft according to the maneuver indicator, wherein the avoidance system is configured to: determine that the predicted loss of separation is avoided (see Paragraph 72 wherein change course to left or right—algorithm calculates minimum turn required to resolve the conflict; and when “well clear”, changes heading to return to original flight path); 
and remove the rendered conflict zone from the display in response to the determination that the predicted loss of separation is avoided (see Paragraph 83-84 wherein the ideal design incorporates salient indicators and unique display views to maintain the operator's situational awareness. The number of both intruders and threats is closely monitored and displayed to the pilot in an overlay located at the upper-right portion of the screen 57. In order to alert users of system anomalies, the software also displays notifications pertaining to the status of the hardware. The salient indicators GPS Status 62, ADSB status 60, and Telemetry Status 61 indicate the following failure conditions: GPS Invalid GPS Failure UAT Failure Lost Link. The GPS status 62 is continuously monitored by analyzing the status byte located within each heartbeat message. A “GPS Invalid” overlay will first be displayed when the UAT 3 indicates that GPS data is invalid. The GPS icon in the display will also change from green to yellow during this time. Once the invalid status has been maintained for ten consecutive heartbeat messages, the “GPS Invalid” overlay is replaced by “GPS Fail” and (Red X screen) overlay. The GPS status icon also converts from yellow to red. If the status byte indicates valid GPS data at any time, the GPS overlays are removed and the status icon reverts to green, indicating a nominal state).  
Regarding claim 14, Arteaga teaches the aircraft of claim 1, wherein the avoidance system is configured to: determine that the aircraft and the additional aircraft are experiencing a loss of separation (see Paragraph 45 wherein FIG. 3 describes the application of an ADS-B and Radar sense and avoid system on an unmanned aircraft for detecting the loss of separation and issuance of a corrective Resolution Advisory (RA) that provides increased separation and collision avoidance); 
determine a resolution maneuver for the aircraft, wherein the resolution maneuver is configured to regain separation between the aircraft and the additional aircraft (see Paragraph 45 wherein the conflict resolution algorithm resident in ASAP 45 modifies the ownship trajectory of UAS 2 once the conflict detection algorithm detects the loss of separation and issues a corrective Resolution Advisory (RA) that provides increased separation. An RA consists of a single set of waypoints (trajectory change path), plus visual and vocalized alerts, for the ownship UAS 2 that describes a resolution strategy for increasing separation for intruders that are determined to be collision threats. The RA is then sent to the existing autopilot 80 for autonomous maneuver execution);
and render a maneuver indicator on the display based on the resolution maneuver, wherein the maneuver indicator graphically indicates the determined resolution maneuver for a pilot to execute in order to regain separation between the aircraft and the additional aircraft (see Paragraph 101 wherein at step 70, GCS 1 the UAS operator manually flies or the ASAP 45 sends the Stratway command (resolution advisory) to the autopilot 80 to execute the maneuver. If the latter, the GCS 1 will communicate commanded Resolution Advisory Maneuver for changing the direction, altitude, and speed of travel. The Resolution Advisory Maneuver (see path 91 in FIG. 17) is sent by visual and vocal alerts that direct the plot to increase separation. Step 70 propagates through a continuous feedback loop to ensure that the ownship Resolution Advisory Maneuver is being followed; see also Paragraph 17 for resolution advisory maneuver 91).  
Regarding claim 15, Arteaga teaches a non-transitory computer-readable medium comprising computer-executable instructions (see Arteaga’s Claim 1 for a digital computer programmed with control software comprising computer instructions stored on non-transitory computer memory) configured to cause a processing unit to: determine a first predicted trajectory of a first aircraft; determine a second predicted trajectory of a second aircraft; determine a conflict zone volume based on an intersection between the first predicted trajectory and the second predicted trajectory, wherein the conflict zone volume indicates a predicted volume of airspace in which the first aircraft and the second aircraft experience a loss of separation; and render a conflict zone on a pilot display based on the conflict zone volume, wherein the rendered conflict zone graphically represents the conflict zone volume on the pilot display (see the corresponding rejection of claim 1).  
Regarding claim 16, see the corresponding rejection of claim 2.
Regarding claim 17, see the corresponding rejection of claim 3.
Regarding claim 18, see the corresponding rejection of claim 4.
Regarding claim 19, see the corresponding rejection of claim 5.
Regarding claim 20, see the corresponding rejection of claim 6.
Regarding claim 21, see the corresponding rejection of claim 7.
Regarding claim 22, see the corresponding rejection of claim 8.
Regarding claim 23, see the corresponding rejection of claim 9.
Regarding claim 25, see the corresponding rejection of claim 11.
Regarding claim 26, see the corresponding rejection of claim 12.
Regarding claim 27, see the corresponding rejection of claim 13.
Regarding claim 28, see the corresponding rejection of claim 14.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Arteaga (US10302759B1) in view of Sivakumar (US20190381977A1).
Regarding claim 10, Arteaga teaches the aircraft of claim 8, wherein the avoidance system is configured to generate one or more cues that indicate a potential loss of separation in response to predicting a loss of separation between the aircraft and the additional aircraft, but fails to explicitly teach a haptic cue. 
However, Sivakumar teaches a haptic cue (see Paragraph 0020 wherein hot spots (e.g., points of possible collision) may be projected and transmitted to the aircrafts of interest. The projected hot spots may be visually presented to the crew in real-time. Various types of alerts may be provided to the crew (e.g., visual, audible, haptic, etc.) so that the vehicle can be maneuvered carefully at the hotspots. Further, auto brake setting may be activated upon hot spot detection).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the methods for displaying general aviation traffic information in three and/or four dimension trajectories using an industry standard Earth browser for increased situation awareness and enhanced visual acquisition of traffic for conflict detection, as taught by Arteaga, using the haptic cues functionality, as taught by Sivakumar, for the purpose of providing a cost effective hot spot detection and post-detection guidance system (see Paragraph 0002 of Sivakumar).
Regarding claim 24, see the corresponding rejection of claim 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gates (US20090259402A1) teaches a system and method for identifying manoeuvres for a vehicle in conflict situations. A plurality of miss points is calculated for the vehicle and as well as object conditions at which the vehicle will miss an impact with the at least one other object by a range of miss distances. The miss points are displayed such that a plurality of miss points at which the vehicle would miss impact by a given miss distance indicative of a given degree of conflict is visually distinguishable from other miss points at which the vehicle would miss impact by greater miss distances indicative of a lesser degree of conflict. The resulting display indicates varying degrees of potential conflict to present, in a directional view display, a range of available manoeuvres for the vehicle in accordance with varying degrees of conflict.
	Schmitt (US20120194556A1) teaches a system and method for displaying exocentric views of an aircraft in a three-dimensional manner, wherein a pilot, or other user, can select from a plurality of different exocentric viewpoints. The user can thus see a three-dimensional rendering of the terrain, obstacles, and/or other images around the aircraft from vantage points other than the egocentric vantage point of most aircraft display systems. This enables the pilot to easily increase his or her situational awareness.
	Regina (US20090125221A1) teaches providing separation management of vehicles is disclosed. In an embodiment, a separation management system includes a data input module for receiving and filtering aircraft information and airspace information related to a control aircraft and a relevant aircraft, the aircraft information enabling the calculation of a trajectory window for each aircraft. A conflict monitoring module may be included in the system for monitoring the trajectory window for each aircraft with respect to time and probabilistic location, the conflict monitoring module determining when a trajectory overlap occurs resulting from the intersection of the trajectory window for the control aircraft and the relevant aircraft. In addition, the system may include a separation routing module for rerouting the control aircraft when a trajectory overlap for the control aircraft is detected by the conflict monitoring module.
Phillippe (US20200410879A1) teaches A device for avoiding a potential conflict detected in a predetermined trajectory prediction horizon between a first trajectory of a first ship or aircraft and a second trajectory of a second ship or aircraft is disclosed. Each trajectory includes a plurality of segments formed between multiple navigation points. The device includes a determination unit for determining at least one lateral peripheral envelope of the first trajectory, a division unit for dividing the lateral peripheral envelope into a plurality of juxtaposed sections arranged longitudinally the ones after the others and delimited by transition lines marking the change between sections, each transition line cutting, at a first point of intersection, a segment of the first trajectory and, at a second point of intersection, and an edge of the lateral peripheral envelope, a discretization unit, and a computing unit.
Kenneth (US20190012925A1) teaches a method for detecting conflicts between aircraft flying in controlled airspace. The method determines whether pairs of aircraft flight routes violate a predetermined proximity test. The separation of pairs of aircraft whose flight routes do not violate the proximity test is assured. For pairs of aircraft whose flight routes violate the proximity test, the method calculates the parts of their flight routes that breach the separation threshold, the conflict paths (406, 408). The conflict paths are stored. The method determines the portions of aircraft trajectories corresponding to the conflict paths. The separation of aircraft that have flown past their conflict paths is assured. The separation time and separation altitude of pairs of aircraft that have not flown past their conflict paths are calculated. The separation time and separation altitude are used to determine future circumstances whereby the pairs of aircraft may lose separation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/HUNTER B LONSBERRY/               Supervisory Patent Examiner, Art Unit 3665